Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of Kirby (US 20070299603), Nesbitt (US 20150106011), and Folck (US 20180322431) do not disclose or suggest one or more features of claim 1 as amended, for example, “monitoring by a tracking device onboard an object, a movement of the object over a time period” and “updating, by the tracking device onboard an object, a machine learning model with the data set, wherein the machine learning model is trained based on the data set and provides an estimated past path of the movement of the object over the time period based on a plurality of data sets”. 
However, Kirby discloses a position history apparatus 100 that monitors the location of a vehicle over time ([0037]). The position history apparatus is a tracking device and the vehicle is the object. Further, Kirby also discloses the position history apparatus is in some way connected to the vehicle, although is silent as to the specifics other than that it is distinct from but in communication with the vehicle ([0020]). As such, one of ordinary skill in the art would have understood the tracking device is onboard the vehicle. 
Kirby also teaches using dead reckoning to determine a plurality of vehicle positions ([0021]), which one of ordinary skill would have recognized is a representation of the path of the vehicle and is used to interpolate positions and driving characteristics of the vehicle along its estimated driving path. 
Folck teaches route determinations by the machine learning models are based on frequency of user past actions ([0030]). This is a machine learning model trained based on a position history. Still 
Further, while Folck is directed to a machine learning model using the frequency of a route taken by a driver and the characteristics of the driver to predict a future path and characteristics of the driver, one of ordinary skill would have understood that this is equally plausible at predicting the path and characteristics a vehicle previously traveled along in an isolated environment. In fact, this model must include an estimate of the past path of movement of the object over a time period as this is what the model is trained on in the first place. Therefore, it must be able to estimate where the vehicle was in the past during a time period. 
Still further, as one of ordinary skill in the art would have understood when combined with Kirby using dead reckoning, the model would receive the data set as described by Kirby, from the position history apparatus and the same processes and algorithms could and would be used to determine the path the vehicle traveled along. The motivations for this combination are the same as set out in the previous office action. 
As such, these arguments are found to be unpersuasive. 
Applicant further argues that the cited passages [0030]-[0032] of Folck do not disclose the above features of amended claim 1. That, at most, Folck discloses a user device that may be a vehicle computing system that may track the current location of an input mechanism and Folck does not disclose updating a machine learning model that provides an estimated past path of the movement of the input mechanism over a time period. Instead, applicant argues Folck discloses the location of an object is sent to the prediction module of Folck to track the current location of the input mechanism and uses machine learning to determine the object’s likely route. Thus, at most, Folck may disclose the prediction model, which is off board the object, updates a machine learning model over a time period and this is inapposite of what is required by independent claim 1. 
 
Applicant argues Nesbitt fails to remedy the above deficiencies of Folck. This is unpersuasive for at least the reasons as stated above, as Nesbitt is not required to remedy any of the above deficiencies because there are no deficiencies.
Applicant also argues that independent claims 8 and 15, while differing in scope, are patentable for at least these same reasons. Likewise, claims 2, 5, 9, 12, 16, and 19 are patentable by virtue of dependency. This is unpersuasive for the same reasons as stated above.
Applicant argues the additional reference applied for claims 3, 4, 6, 7, 10, 11, 13, and 14, Di Cairano (US 20160375901) does not cure the deficiencies as cited above, and therefore these claims are patentable. This is unpersuasive as there are no deficiencies Di Cairano is required to cure that have been argued.
Still further applicant argues new claim 21 is patentable for the same reasons as stated above, which is also unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 20070299603) in view of Nesbitt (US 20150106011) and Folck (US 20180322431).
In regards to claim 1, Kirby teaches a method (Fig. 5, process 200), comprising: 
monitoring, by a tracking device onboard an object, a movement of the object over a time period; ([0037] in step 202 of the process 200, the controller 110 of position history apparatus 100 monitors the location of the object over time. Position over time is a demonstration of movement. [0020] position history apparatus is in some way connected to the vehicle and as it tracks the history of the position of the vehicle, one of ordinary skill would have understood it is a tracking device onboard the object. [0030] disclosed techniques may be used for an extended period of time.)
wherein the data set relates to a location of the object; ([0037] the data set includes location of the vehicle.)
wherein the data set is one of a plurality of data sets that includes a data set relating to past movements of the object, ([0038] confidence level is also stored, which may be a second data set. Fig 4B, data sets include position, confidence level, and type of determination, multiple points of data may be stored, each of which is a set of data.)
wherein the second device is located remotely from the object, ([0025] may transmit to remote service provider 10.) and 

Kirby does not teach:
detecting, by the tracking device, a deviation in the movement of the object during the time period; 
generating, by the tracking device, a data set based on detecting the deviation in the movement of the object, 
updating, by the tracking device, a machine learning model with the data set, 
wherein the machine learning model is trained based on the data set and provides an estimated past path of the movement of the object over the time period based on the plurality of data sets; 
transmitting, by the tracking device and after updating the machine learning model, the machine learning model to a second device, 
wherein the machine learning model is to be used by the second device to determine a particular previous location of the object during the time period. 

Further, Folck teaches a machine learning model that is trained on vehicle travel history and can determine a likely route of travel for a particular vehicle ([0030]), this includes a prediction of the position of the vehicle at current, future, and past times. Further, Folck teaches the model can transmit information related to the route and the vehicle to a remote third party ([0032]). The current location of the vehicle may be tracked ([0031]), which is updating the model with a new data set as this forms a new travel history of the vehicle incorporated into the model. While Folck is primarily directed at a model using the frequency of a route taken by a driver and the characteristics of the driver to predict a future path and characteristics of the driver, one of ordinary skill would have understood that this is equally plausible at predicting the path and characteristics a vehicle previously traveled along in an isolated environment. Further, that an estimation of the past path of the vehicle is necessarily present in the teachings of Folck as the position of the vehicle is recorded over time ([0031]) which is an estimation of the past path of the vehicle and this information is used to train the machine learning model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking method of Kirby by incorporating the teachings of Nesbitt such that the method includes a step determining that the vehicle has deviated from its intended path and the step of determining a data set based on the movement of the vehicle by recording its position over time is also based on the deviation in the movement of the vehicle from the intended path and incorporating the teachings of Folck such that a machine learning model is used which is trained on the travel history of the vehicle, which includes the data sets of Kirby determined by the position history apparatus and includes an estimated path of the vehicle, updating by new travel history to further train 
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]). For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]). The motivation to incorporate a machine learning model is that, as acknowledged by Folck, a machine learning model can predict realistic arrival times ([0018]), which can then be used to form a queue at a business or schedule work ([0017]). One of ordinary skill would have recognized that this allows the vehicle to perform more efficiently and provides the owner with a better analysis of their behavior and abilities.

In regards to claim 2, Nesbitt teaches a deviation is detected when the vehicle is observed to have moved beyond a predetermined threshold distance from the predetermined path ([0045] lines 18-26).
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by further incorporating the teachings of Nesbitt such that the step of determining a data set based on the movement of the vehicle by recording its position over time includes detecting that the vehicle has moved beyond a predetermined threshold distance from its original path.
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]), a threshold distance is one convenient method of identifying this situation. For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]).

In regards to claim 5, Kirby, as modified by Nesbitt and Folck teaches the method of claim 1, wherein transmitting the machine learning model to the second device comprises: 
transmitting an update to the machine learning model to the second device, ([0025] vehicle may be instructed to transmit position points database to a remote service provider 10. This may update the data previously transmitted, which is an update to the model. As previously discussed the model may be a machine learning model as explained by Folck.)
wherein the update includes the data set and excludes one or more of the plurality of data sets. (Fig 3B, Fig 4B, only point and position may be sent, the type of data and confidence level may not be sent. [0030] this may be done when dead reckoning is not used for extended times.)

In regards to claim 8, Kirby teaches a tracking device, comprising: 
one or more memories; ([0024] memory with limited space) and 
one or more processors, coupled to the one or more memories, to: ([0020] controller 110 acts as processor.)
monitor a movement of an object, ([0037] controller 110 monitors the location of the object over time. Position over time is a demonstration of movement.)
wherein the tracking device is onboard the object; ([0020] vehicle 102 has a controller 110. The object is vehicle 102. One of ordinary skill would have understood this may be communicatively coupled in any way, which includes being onboard the vehicle.)
wherein the data set relates to a location of the object; ([0037] the data set includes location of the vehicle.)
wherein the data set is one of a plurality of data sets that includes a data set relating to past movements of the object, ([0038] confidence level is also stored, which may be a second 
wherein the device is located remotely from the object, ([0025] may transmit to remote service provider 10.)
Kirby also teaches determining a data set based on the movement of the object, by monitoring and storing the position of the vehicle in a vehicle history database, including updating the database with new position history ([0037]), which is a data set associated with the movement of the vehicle. The data set forms a model of the path of movement of the object over time by either gps location or dead reckoning (Fig 4A). Kirby further teaches the vehicle may be instructed to transmit the position points database to a remote service provider, which is a second device and the remote service provider may use the position information to provide telematics, navigation and tracking ([0025]) which must include a determination of a particular location of the vehicle at a particular time during the time period.
Kirby does not teach: 
detect a deviation in the movement of the object; 
generate a data set based on detecting the deviation in the movement of the object, 
update a machine learning model with the data set, 
wherein the machine learning model is trained based on the data set and provides an estimated past path of the movement of the object over a time period based on the plurality of data sets; and 
transmit the machine learning model to a device, 
wherein the machine learning model is to be used by the device to determine a particular previous location of the object during the time period.

Further, Folck teaches a machine learning model that is trained on vehicle travel history and can determine a likely route of travel for a particular vehicle ([0030]), this includes a prediction of the position of the vehicle at current, future, and past times. Further, Folck teaches the model can transmit information related to the route and the vehicle to a remote third party ([0032]). The current location of the vehicle may be tracked ([0031]), which is updating the model with a new data set as this forms a new travel history of the vehicle incorporated into the model. While Folck is primarily directed at a model using the frequency of a route taken by a driver and the characteristics of the driver to predict a future path and characteristics of the driver, one of ordinary skill would have understood that this is equally plausible at predicting the path and characteristics a vehicle previously traveled along in an isolated environment. Further, that an estimation of the past path of the vehicle is necessarily present in the teachings of Folck as the position of the vehicle is recorded over time ([0031]) which is an estimation of the past path of the vehicle and this information is used to train the machine learning model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking apparatus of Kirby by incorporating the teachings of Nesbitt such that the apparatus determine that the vehicle has deviated from its intended path and determine the data set based on the movement of the vehicle by recording its position over time is also based on the deviation in the movement of the vehicle from the intended path and incorporating the teachings of Folck such that a machine learning model is used which is trained on the travel history of the vehicle, which includes the data sets of Kirby determined by the position history apparatus and includes an estimated path of the vehicle, updating by new travel history to further train the model using data sets, 
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]), a threshold distance is one convenient method of identifying this situation. For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]). The motivation to incorporate a machine learning model is that, as acknowledged by Folck, a machine learning model can predict realistic arrival times ([0018]), which can then be used to form a queue at a business or schedule work ([0017]). One of ordinary skill would have recognized that this allows the vehicle to perform more efficiently and provides the owner with a better analysis of their behavior and abilities.

In regards to claim 9, Nesbitt teaches a deviation is detected when the vehicle is observed to have moved beyond a predetermined threshold distance from the predetermined path ([0045] lines 18-26).
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by further incorporating the teachings of Nesbitt such that the controller that determines the data set based on the movement of the vehicle by recording its position over time includes detecting that the vehicle has moved beyond a predetermined threshold distance from its original path.
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]). For 

In regards to claim 12, Kirby, as modified by Nesbitt and Folck teaches the tracking device of claim 8, wherein the one or more processors, when transmitting the machine learning model to the device, are to: 
transmit an update to the machine learning model to the device, ([0025] vehicle may be instructed to transmit position points database to a remote service provider 10. This may update the data previously transmitted, which is an update to the model. As previously discussed, the model may be a machine learning model as taught by Folck.)
wherein the update includes the data set and excludes one or more of the plurality of data sets. (Fig 3B, Fig 4B, only point and position may be sent, the type of data and confidence level may not be sent. [0030] this may be done when dead reckoning is not used for extended times.)

In regards to claim 15, Kirby teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: ([0048] instructions may be stored on programmable storage device.)
one or more instructions that, when executed by one or more processors onboard an object, cause the one or more processors to: ([0048] implemented as stored instructions.)
monitor a movement of an object; ([0037] in step 202 of the process 200, the controller 110 monitors the location of the object over time. Position over time is a demonstration of movement.)
wherein the data set relates to a location of the object; ([0037] the data set includes location of the vehicle.)

wherein the device is located remotely from the object, ([0025] may transmit to remote service provider 10.)
Kirby also teaches determining a data set based on the movement of the object, by monitoring and storing the position of the vehicle in a vehicle history database, including updating the database with new position history ([0037]), which is a data set associated with the movement of the vehicle. The data set forms a model of the path of movement of the object over time by either gps location or dead reckoning (Fig 4A). Kirby further teaches the vehicle may be instructed to transmit the position points database to a remote service provider, which is a second device and the remote service provider may use the position information to provide telematics, navigation and tracking ([0025]) which must include a determination of a particular location of the vehicle at a particular time during the time period.
Kirby does not teach: 
detect a deviation in the movement of the object; 
generate a data set based on detecting the deviation in the movement of the object, 
update a machine learning model with the data set, 
wherein the machine learning model is trained based on the data set and provides an estimated past path of the movement of the object over a time period based on the plurality of data sets; and 
transmit the machine learning model to a device, 

However, Nesbitt teaches a motion monitoring method and system that observes a point of deviation when the user's mobile device within a vehicle has deviated from a path by exceeding a threshold distance from the path ([0045] lines 18-26). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking instructions of Kirby by incorporating the teachings of Nesbitt such that the instructions also determine that the vehicle has deviated from its intended path and determining a data set based on the movement of the vehicle by recording its position over time is also based on the deviation in the movement of the vehicle from the intended path.
Further, Folck teaches a machine learning model that is trained on vehicle travel history and can determine a likely route of travel for a particular vehicle ([0030]), this includes a prediction of the position of the vehicle at current, future, and past times. Further, Folck teaches the model can transmit information related to the route and the vehicle to a remote third party ([0032]). The current location of the vehicle may be tracked ([0031]), which is updating the model with a new data set as this forms a new travel history of the vehicle incorporated into the model. While Folck is primarily directed at a model using the frequency of a route taken by a driver and the characteristics of the driver to predict a future path and characteristics of the driver, one of ordinary skill would have understood that this is equally plausible at predicting the path and characteristics a vehicle previously traveled along in an isolated environment. Further, that an estimation of the past path of the vehicle is necessarily present in the teachings of Folck as the position of the vehicle is recorded over time ([0031]) which is an estimation of the past path of the vehicle and this information is used to train the machine learning model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking instructions of Kirby by incorporating the teachings of Nesbitt 
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]). For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]). The motivation to incorporate a machine learning model is that, as acknowledged by Folck, a machine learning model can predict realistic arrival times ([0018]), which can then be used to form a queue at a business or schedule work ([0017]). One of ordinary skill would have recognized that this allows the vehicle to perform more efficiently and provides the owner with a better analysis of their behavior and abilities.

In regards to claim 16, Nesbitt teaches a deviation is detected when the vehicle is observed to have moved beyond a predetermined threshold distance from the predetermined path ([0045] lines 18-26).
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking instructions of Kirby, as already modified by Nesbitt and Folck, by further incorporating the teachings of Nesbitt such that the instructions determining a data set based on the movement of the vehicle by recording its position over time 
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]), a threshold distance is one convenient method of identifying this situation. For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]).

In regards to claim 19, Kirby, as modified by Nesbitt and Folck teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to transmit the machine learning model to the device, cause the one or more processors to: 
transmit an update to the machine learning model to the device, ([0025] vehicle may be instructed to transmit position points database to a remote service provider 10. This may update the data previously transmitted, which is an update to the model. As previously discussed, the model may be a machine learning model as taught by Folck.)
wherein the update includes the data set and excludes one or more of the plurality of data sets. (Fig 3B, Fig 4B, only point and position may be sent, the type of data and confidence level may not be sent. [0030] this may be done when dead reckoning is not used for extended times.)

In regards to claim 21, Nesbitt teaches the use of a user device which may be a mobile device, such as a phone or a smart phone, or a vehicle navigation system ([0021]). One of ordinary skill in the art would have understood that a navigation system is both interconnected with and attached to a vehicle, which is the object. 

The motivation to do so is that, as acknowledged by Nesbitt, this can help provide the user with relevant and helpful information ([0005]). 

Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby in view of Nesbitt and Folck, in further view of Di Cairano et al. (US 20160375901).
In regards to claim 3, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1, wherein the data set includes location data relating to the location of the object ([0015] configured to obtain position history of a vehicle.) 
Kirby, as modified by Nesbitt and Folk does not teach: wherein the data set includes a control point generated by a curve-fitting algorithm.
However, Di Cairano teaches using a curve fitting method to plan the path of a vehicle that minimizes deviation which includes determining first a coarse path that is then smoothed. The coarse path includes randomly sampled points that are then pruned and smoothed ([0038]). These points may be control points generated by a curve fitting system and method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the step of determining a data set can include determining additional randomly sampled points which are generated by curve fitting 
The motivation to do so is that, as acknowledged by Di Cairano, these points can be used to smooth a vehicle's trajectory as a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic. Additionally, one of ordinary skill in the art would have recognized that a planned path can accurately predict the location of a vehicle at a specific time, which helps limit errors present when only the dead reckoning system and methods of Kirby are operational.

In regards to claim 4, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1.
Kirby, as modified by Nesbitt and Folck does not teach: wherein the machine learning model provides the estimated past path of the movement as a Bezier curve.
However, Di Cairano teaches using a path planning method ([0026]) including smoothing using a curve fitting method with Bezier curves ([0077]). This is an estimated path of movement using a Bezier curve.
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano, such that the method includes a step of vehicle path estimation which includes smoothing the path using Bezier curves. This could reasonably be performed by the machine learning model, trained using past travel history to refine a predicted and past travel path.


In regards to claim 6, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck does not teach:
	wherein the deviation in the movement of the vehicle relates to a change to one or more of: 
	an acceleration of the vehicle, 
a speed of the vehicle, 
a direction of the vehicle, 
revolutions per minute (RPM) of an engine of the vehicle, or 
a status associated with the vehicle.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]) when in the presence of an obstacle or bad driving behavior ([0026]). These determinations happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). This takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]). The orientation is also sampled ([0047]). As such, one of ordinary skill in the art would have understood that these factors may be used to interpret when the vehicle is not minimizing deviation.
Additionally, one of ordinary skill in the art would have recognized that a vehicle would change acceleration, speed, and direction when in a situation such as suggested by Nesbitt of taking an exit off 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the method includes steps acquiring information on the speed, acceleration, and orientation of the vehicle, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have recognized that multiple methods of determining deviation from the intended path allows a greater likelihood of success which could lead to more comfortable and informative driving.

In regards to claim 7, Kirby as modified by Nesbitt and Folck, teaches the method of claim 1, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
	wherein the deviation in the movement of the vehicle relates to a change to a status associated with the vehicle, 
wherein the status associated with the vehicle relates to one or more of: 
whether a driver seatbelt of the vehicle is unfastened, 

whether a brake of the vehicle is engaged, 
whether an accelerator of the vehicle is engaged, or 
whether a turn signal of the vehicle is activated.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]) when in the presence of an obstacle or bad driving behavior ([0026]). The determination happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). Di Cairano is silent as to which pedals may prompt action, as such one of ordinary skill in the art would have understood it could be a brake pedal or accelerator pedal. Likewise, this takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]), which are likely to be controlled by these same pedals. As such, one of ordinary skill in the art would have understood that when a brake pedal or accelerator pedal are in use, the corresponding brakes or accelerator of the vehicle are engaged and that these factors may be used to interpret when the vehicle is not minimizing deviation.
Additionally, one of ordinary skill in the art would have recognized that a vehicle would apply the brakes or adjust the accelerator when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the method includes steps acquiring information on the pedals and steering wheel, and this information can be factored into the calculations of if the vehicle has deviated from its path.


In regards to claim 10, Kirby, as modified by Nesbitt and Folck, teaches the tracking device of claim 8, wherein the data set includes location data relating to the location of the object ([0015] configured to obtain position history of a vehicle.) 
Kirby, as modified by Nesbitt and Folck does not teach: wherein the data set includes a control point generated by a curve-fitting algorithm.
However, Di Cairano teaches using a curve fitting method to predict the path of a vehicle that minimizes deviation which includes determining first a coarse path that is then smoothed. The coarse path includes randomly sampled points that are then pruned and smoothed ([0038]). These points are control points generated by a curve fitting system and method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the data set includes additional 
The motivation to do so is that, as acknowledged by Di Cairano, these points can be used to smooth a vehicle's trajectory as a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic. Additionally, one of ordinary skill in the art would have recognized that a planned path can accurately predict the location of a vehicle at a specific time, which helps limit errors present when only the dead reckoning system and methods of Kirby are operational.

In regards to claim 11, Kirby, as modified by Nesbitt and Folck teaches the tracking device of claim 8.
Kirby, as modified by Nesbitt and Folck does not teach: wherein the machine learning model provides the estimated past path of the movement as a Bezier curve.
However, Di Cairano teaches using a path planning method ([0026]) including smoothing using a curve fitting method with Bezier curves ([0077]). This is an estimated path of movement using a Bezier curve.
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano, such that the apparatus estimates the path ahead of and behind the vehicle which includes smoothing the path using Bezier curves, which could reasonably be performed by the machine learning model, trained on past travel history.
The motivation to do so is that, as acknowledged by Di Cairano, a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized 

In regards to claim 13, Kirby, as modified by Nesbitt and Folck teaches the tracking device of claim 8, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
wherein the deviation in the movement of the vehicle relates to a change to one or more of: 
an acceleration of the vehicle, 
a speed of the vehicle, 
a direction of the vehicle, 
revolutions per minute (RPM) of an engine of the vehicle, or 
a status associated with the vehicle.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]) when in the presence of an obstacle or bad driving behavior ([0026]). These determinations happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). This takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]). The orientation is also sampled ([0047]). As such, one of ordinary skill in the art would have understood that these factors may be used to interpret when the vehicle is not minimizing deviation.
Additionally, one of ordinary skill in the art would have recognized that a vehicle would change acceleration, speed, and direction when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.

The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have recognized that multiple methods of determining deviation from the intended path allows a greater likelihood of success which could lead to more comfortable and informative driving.

In regards to claim 14, Kirby, as modified by Nesbitt and Folck teaches the tracking device of claim 8, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
wherein the deviation in the movement of the vehicle relates to a change to a status associated with the vehicle, 
wherein the status associated with the vehicle relates to one or more of: 
whether a driver seatbelt of the vehicle is unfastened, 
whether a door of the vehicle or a trunk of the vehicle is open, 
whether a brake of the vehicle is engaged, 

whether a turn signal of the vehicle is activated.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]), when in the presence of an obstacle or bad driving behavior ([0026]). The determination happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). Di Cairano is silent as to which pedals may prompt action, as such one of ordinary skill in the art would have understood it could be a brake pedal or accelerator pedal. Likewise, this takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]), which are likely to be controlled by these same pedals. As such, one of ordinary skill in the art would have understood that when a brake pedal or accelerator pedal are in use, the corresponding brakes or accelerator of the vehicle are engaged and that these factors may be used to interpret when the vehicle is not minimizing deviation.
Additionally, one of ordinary skill in the art would have recognized that a vehicle would apply the brakes or adjust the accelerator when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the apparatus acquires information on the pedals and steering wheel, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation, which in turn can be determined based on information on the pedals and the steering wheel of the 

In regards to claim 17, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15, wherein the data set includes location data relating to the location of the object ([0015] configured to obtain position history of a vehicle.).
Kirby, as modified by Nesbitt and Folck, does not teach: wherein the data set includes a control point generated by a curve-fitting algorithm.
However, Di Cairano teaches using curve fitting to predict the path of a vehicle that minimizes deviation which includes determining first a coarse path that is then smoothed. The coarse path includes randomly sampled points that are then pruned and smoothed ([0038]). These points are control points generated by a curve fitting system and method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the position history tracking instructions of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the data set can include additional randomly sampled points which are generated by curve fitting and can be used to provide a path for the vehicle. One of ordinary skill would have recognized this information is included in the data set.


In regards to claim 20, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
wherein the deviation in the movement of the vehicle relates to a change to one or more of: 
an acceleration of the vehicle, 
a speed of the vehicle, 
a direction of the vehicle, 
revolutions per minute (RPM) of an engine of the vehicle, or 
a status associated with the vehicle.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]) when in the presence of an obstacle or bad driving behavior ([0026]). These determinations happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). This takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]). The 
Additionally, one of ordinary skill in the art would have recognized that a vehicle would change acceleration, speed, and direction when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking instructions of Kirby, as already modified by Nesbitt, by incorporating the teachings of Di Cairano such that the instructions also acquire information the speed, acceleration, and orientation of the vehicle, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have recognized that multiple methods of determining deviation from the intended path allows a greater likelihood of success which could lead to more comfortable and informative driving. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakata et al. (US 8521425), teaches a position tracking unit that determines when a vehicle deviates from a planned path and pulls off the road into a parking area.
Ashton et al. (US 8825378), teaches a drift determining unit that records position history, coordinates, and other data during a drift test.
Habu (US 20170066445), teaches determining by a following vehicle when a leading vehicle has deviated from an expected path and determining if the rear vehicle should continue to follow the first vehicle.
Jenkins et al. (US 20180100746), teaches suppressing navigation instructions when a deviation from an intended path has been determined based on varying circumstances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                   

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661